Order denying motion to strike from the complaint certain allegations, and to make more definite and certain, modified by striking out the paragraphs numbered 5th, 7th, 8th, 9th, 10th and the words “ erroneously believing that he could accomplish the said purpose by the discharge of the plaintiff ” in the 11th paragraph; also the paragraphs numbered 17th, 18th and 19th; and as so modified *852affirmed, without costs. Plaintiff may serve an amended complaint in accordance with the foregoing decision within ten days from the entry of the order herein' and defendant may answer within twenty days thereafter. The matter contained in the 5th paragraph is sufficiently set forth in the 14th paragraph; the matters contained in the paragraphs numbered 7 to 10, inclusive, and the matter stricken out of the 11th paragraph are irrelevant, and the matters contained in paragraphs 17th, 18th and 19th are evidentiary. Such of the objections as are made to alleged indefinite portions of paragraphs 15th and 16th of the complaint are properly the subject of a bill of particulars. Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.